***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
    STATE OF CONNECTICUT v. TROY JACKSON
                 (AC 36790)
                         Lavine, Elgo and Beach, Js.

                                   Syllabus

Convicted, following a jury trial, of the crime of murder in connection with
    the shooting death of the victim, the defendant appealed, claiming, inter
    alia, that the trial court committed plain error in failing to give the jury
    a special accomplice credibility instruction as to the testimony of two
    witnesses, C and N, due to their presence at the scene of the shooting.
    This court affirmed the defendant’s conviction, concluding, inter alia,
    that he had waived review of his plain error claim. Thereafter, the
    defendant filed a petition for certification with our Supreme Court,
    which remanded the matter to this court to consider the merits of the
    claim that the trial court committed plain error in failing to provide an
    accomplice credibility instruction to the jury. On remand, held:
1. The trial court did not commit plain error by failing to sua sponte provide
    an accomplice liability instruction, as the defendant failed to establish
    an indisputable instructional error on the part of the trial court that
    was so clear and obvious as to require the extraordinary remedy of
    reversal, which he was required to show under the first prong of the
    plain error doctrine; neither C nor N was charged with any crimes
    relating to the murder, nor did either confess to being an accomplice,
    there was no evidence adduced at trial that C and N had participated
    in planning the murder, the defendant never suggested that C and N
    were his accomplices, but argued that the evidence did not support a
    finding that he was at the scene of the shooting, and, thus, an accomplice
    credibility instruction would have implicated the defendant in the mur-
    der and arguably contravened his right to control the conduct of his
    own defense.
2. Even if the trial court’s failure to provide a special accomplice credibility
    instruction was an error satisfying the first prong of the plain error
    doctrine, the defendant’s claim nevertheless failed the second prong
    because the error did not result in manifest injustice: the jury was
    apprised of any personal motivation or self-interest of C and N in testi-
    fying on behalf of the state, including the facts that both of them were
    incarcerated on unrelated matters, and that N’s guilty plea in the other
    matter included a plea deal pertaining to N’s testimony in the present
    case; moreover, the jury was provided with a general instruction on
    credibility of witnesses, including an instruction to consider whether
    the witnesses before it had any interest in the outcome of the case or
    any bias or prejudice concerning any party or any matter involved in
    the case, and the jury was presumed to have followed those instructions.
        Argued September 8—officially released November 7, 2017

                             Procedural History

   Substitute information charging the defendant with
the crimes of murder, criminal possession of a firearm
and carrying a pistol without a permit, brought to the
Superior Court in the judicial district of New Haven,
where the charge of murder was tried to the jury before
B. Fischer, J., verdict of guilty; thereafter, the charges
of criminal possession of a firearm and carrying a pistol
without a permit were tried to the court; judgment of
guilty, from which the defendant appealed to our
Supreme Court, which transferred the appeal to this
court, which affirmed the judgment; subsequently, the
defendant filed a petition for certification to appeal
with the Supreme Court, which remanded the matter to
this court to consider the defendant’s claim. Affirmed.
  Adele V. Patterson, senior assistant public defender,
for the appellant (defendant).
   Ronald G. Weller, senior assistant state’s attorney,
with whom, on the brief, were Patrick J. Griffin, state’s
attorney, and Stacey M. Miranda, senior assistant
state’s attorney, for the appellee (state).
                          Opinion

  ELGO, J. This criminal appeal returns to this court
following a remand by our Supreme Court. State v.
Jackson, 325 Conn. 917, 163 A.3d 617 (2017). On remand,
the Supreme Court has directed this court to consider
the merits of the claim of the defendant, Troy Jackson,
that the trial court committed plain error in failing to
provide a special accomplice credibility instruction to
the jury. Id. We conclude that the defendant has not
met his burden pursuant to the plain error doctrine and,
accordingly, affirm the judgment of the trial court.
   As this court noted in its earlier decision, the jury
reasonably could have found, on the basis of the evi-
dence adduced at trial, that ‘‘[o]n the evening of June 4,
2007, the victim, Julian Ellis, was standing with Sterling
Cole on the corner of Lloyd and Exchange Streets in
New Haven. The defendant approached the victim along
with several unidentified individuals, including Nicho-
las Newton, and asked whether the victim was dealing
drugs in the defendant’s territory. After a short
exchange, the victim fled. As he ran, the defendant shot
him in the back multiple times, resulting in his death.
   ‘‘The defendant was subsequently arrested and
charged in a long form information with murder in
violation of [General Statutes] § 53a-54a (a), criminal
possession of a firearm in violation of General Statutes
§ 53a-217, and carrying a pistol or revolver without a
permit in violation of General Statutes § 29-35. The
defendant elected a jury trial on the murder charge and
a court trial on the firearms charges. Following the
presentation of evidence, the jury found the defendant
guilty of murder and the court found the defendant
guilty of the remaining charges. The court sentenced
the defendant to a total effective term of sixty years
incarceration. The defendant then filed the present
appeal.’’ State v. Jackson, 159 Conn. App. 670, 672–73,
123 A.3d 1244 (2015), remanded, 325 Conn. 917, 163
A.3d 617 (2017).
   On appeal, the defendant raised two distinct claims.
First, he asked this court to exercise its supervisory
powers ‘‘to require trial courts to give a special credibil-
ity instruction when an incarcerated witness receives
a benefit from the state in exchange for testimony
regarding a crime that he claims he personally observed
prior to his incarceration.’’ Id., 673. This court declined
to do so. Id., 675. Second, the defendant claimed that
‘‘the [trial] court committed plain error when it failed
to give a special accomplice credibility instruction as
to the testimony of Cole and Newton.’’ Id. Consistent
with the precedent of our Supreme Court established
in State v. Kitchens, 299 Conn. 447, 482–83, 10 A.3d 942
(2011),1 this court concluded that the defendant had
waived review of that claim. State v. Jackson, supra,
159 Conn. App. 677–79. The defendant thereafter filed
a petition for certification with our Supreme Court.2
   While that petition was pending, the Supreme Court
issued its decision in State v. McClain, 324 Conn. 802,
155 A.3d 209 (2017). In McClain, the court clarified that
‘‘a Kitchens waiver does not foreclose claims of plain
error.’’ Id., 815. In so doing, the court explained that
‘‘the policy behind the waiver rule in Kitchens is inappo-
site in the context of claims of plain error . . . .’’ Id.
   In response, the defendant filed a motion for leave
to amend his petition for certification with the Supreme
Court. By order dated April 26, 2017, the court denied
the defendant’s request, but granted his petition and
remanded his appeal ‘‘to the Appellate Court with direc-
tion to consider [his] claim of plain error in light of
State v. McClain, [supra, 324 Conn. 802].’’ The parties
thereafter filed supplemental briefs with this court on
the issue of whether the defendant’s conviction should
be reversed pursuant to the plain error doctrine because
the trial court ‘‘did not sua sponte give a special credibil-
ity instruction’’ to the jury. This court heard oral argu-
ment on that issue on September 8, 2017.
   As a preliminary matter, we note that ‘‘the plain error
doctrine in Connecticut, codified at Practice Book § 60-
5, is an extraordinary remedy used by appellate courts
[only] to rectify errors committed at trial that, although
unpreserved, are of such monumental proportion that
they threaten to erode our system of justice and work
a serious and manifest injustice on the aggrieved party.’’
(Internal quotation marks omitted.) State v. Bellamy,
323 Conn. 400, 437, 147 A.3d 655 (2016). ‘‘[T]he plain
error doctrine . . . is not . . . a rule of reviewability.
It is a rule of reversibility. That is, it is a doctrine that
this court invokes in order to rectify a trial court ruling
that, although either not properly preserved or never
raised at all in the trial court, nonetheless requires rever-
sal of the trial court’s judgment . . . for reasons of
policy. . . . Put another way, plain error review is
reserved for only the most egregious errors. When an
error of such a magnitude exists, it necessitates rever-
sal.’’ (Citation omitted; internal quotation marks omit-
ted.) State v. McClain, supra, 324 Conn. 813–14.
   In McClain, our Supreme Court reiterated ‘‘the two-
pronged nature’’ of the plain error doctrine, stating that
an appellant cannot prevail thereunder ‘‘unless he dem-
onstrates that the claimed error is both so clear and so
harmful that a failure to reverse the judgment would
result in manifest injustice.’’ (Emphasis in original;
internal quotation marks omitted.) Id., 812. With respect
to the first prong, the claimed error must be ‘‘patent [or]
readily [discernible] on the face of a factually adequate
record, [and] also . . . obvious in the sense of not
debatable.’’ (Internal quotation marks omitted.) Id.; see
also State v. Coward, 292 Conn. 296, 307, 972 A.2d
691 (2009) (‘‘the party seeking plain error review must
demonstrate that the claimed impropriety was . . .
clear, obvious and indisputable’’). With respect to the
second prong, an appellant must demonstrate ‘‘that the
failure to grant relief will result in manifest injustice.’’
(Internal quotation marks omitted.) State v. Myers, 290
Conn. 278, 288, 963 A.2d 11 (2009). The Supreme Court
has described that second prong as a ‘‘stringent stan-
dard’’ that ‘‘will be met only upon a showing that, as a
result of the obvious impropriety, the defendant has
suffered harm so grievous that fundamental fairness
requires a new trial.’’ State v. Jamison, 320 Conn. 589,
599, 134 A.3d 560 (2016). Given that very ‘‘demanding’’
standard, our precedent instructs that ‘‘[p]lain error is
a doctrine that should be invoked sparingly.’’ (Internal
quotation marks omitted.) State v. Bellamy, supra, 323
Conn. 437–38.
                             I
   The defendant contends that the trial court commit-
ted plain error by failing to sua sponte provide the
jury with a special accomplice credibility instruction
regarding the testimony of Cole and Newton due to
their presence and behavior at the scene of the shooting.
‘‘Generally, a defendant is not entitled to an instruction
singling out any of the state’s witnesses and highlighting
his or her possible motive for testifying falsely. . . .
An exception to this rule, however, involves the credibil-
ity of accomplice witnesses. . . . [When] it is war-
ranted by the evidence, it is the court’s duty to caution
the jury to scrutinize carefully the testimony if the jury
finds that the witness intentionally assisted in the com-
mission, or if [he or she] assisted or aided or abetted
in the commission, of the offense with which the defen-
dant is charged. . . . [I]n order for one to be an accom-
plice there must be mutuality of intent and community
of unlawful purpose.’’ (Citations omitted; emphasis in
original; internal quotation marks omitted.) State v.
Colon, 272 Conn. 106, 227, 864 A.2d 666 (2004), cert.
denied, 546 U.S. 848, 126 S. Ct. 102, 163 L. Ed. 2d 116
(2005).
   On appeal, the defendant claims that the presence
and behavior of Cole and Newton at the scene of the
shooting reasonably supports an inference that Cole
and Newton either possessed a mutuality of intent and
community of unlawful purpose or that they intention-
ally assisted, or aided and abetted, in the commission
of the murder. The defendant notes that Newton arrived
at the scene of the shooting with the defendant, while
Cole arrived with the victim.3 Furthermore, the defen-
dant relies on a security camera video of the shooting
that was admitted into evidence and played for the jury
several times at trial, which depicts Cole and Newton
in a circle with the victim and other unidentified individ-
uals moments before the shooting. In that video, the
defendant claims that ‘‘[a]s the shooter stepped toward
the victim raising a gun, Cole faced east and Newton
faced west, watching both directions as the crime
occurred.’’ The defendant also argues that ‘‘Cole
remained present instead of riding away on his bicycle
when the shooting started and . . . he stayed looking
up the street away from the commotion’’ at a time when
‘‘[e]veryone else [had] immediately run away.’’ In light
of the foregoing, the defendant argues that the evidence
was sufficient to establish that Cole and Newton were
accomplices to the murder of the victim. As such, the
defendant maintains that the court was obligated to
furnish an accomplice credibility instruction to the jury
regarding their testimony.
   We disagree that the court’s failure to sua sponte
provide an accomplice liability instruction under the
particular circumstances of this case was plain error.
The record reveals that neither Cole nor Newton was
charged with any crimes relating to the murder of the
victim. See State v. Underwood, 142 Conn. App. 666,
677, 64 A.3d 1274 (rejecting challenge to court’s failure
to provide accomplice credibility instruction to jury
when, inter alia, witness ‘‘was not charged with the
same crimes as was the defendant’’), cert. denied, 310
Conn. 927, 78 A.3d 146 (2013). This also is not a case
in which Cole and Newton confessed to being accom-
plices. See State v. Jamison, supra, 320 Conn. 593–94;
State v. Brown, 187 Conn. 602, 613, 447 A.2d 734 (1982).
   There also was no evidence at trial that Cole and
Newton ‘‘had participated in planning the murder.’’
State v. Sanchez, 50 Conn. App. 145, 156, 718 A.2d 52,
cert. denied, 247 Conn. 922, 722 A.2d 811 (1998). Signifi-
cantly, the defendant never suggested, at trial or in
closing argument, that Cole and Newton were his
accomplices. Rather, the defendant steadfastly argued
that the evidence did not support a finding that he was
at the scene of the shooting. In such instances, we
cannot conclude that the court’s failure to sua sponte
provide a special accomplice credibility instruction was
plain error on the part of the trial court. Indeed, furnish-
ing that instruction to the jury arguably would have
contravened the defendant’s well established right to
control the conduct of his own defense,4 as an accom-
plice credibility instruction, by its very nature, would
have implicated the defendant in the victim’s murder.
   To prevail under the first prong of a plain error analy-
sis, an appellant must demonstrate that the alleged error
is ‘‘obvious in the sense of not debatable. . . . [T]his
inquiry entails a relatively high standard, under which
it is not enough for the [appellant] simply to demon-
strate that his position is correct. Rather, the [appellant]
must demonstrate that the claimed impropriety was
so clear, obvious and indisputable as to warrant the
extraordinary remedy of reversal.’’ (Internal quotation
marks omitted.) State v. Darryl W., 303 Conn. 353, 373,
33 A.3d 239 (2012). The defendant has not established
such an indisputable instructional error on the part of
the trial court. He therefore cannot satisfy the first
prong of the plain error doctrine.
                             II
   Even if we were to assume that the court’s failure to
provide a special accomplice credibility instruction was
an error satisfying the first prong of the plain error
doctrine, the defendant’s claim nevertheless fails the
second prong because that error did not result in mani-
fest injustice. See, e.g., State v. Sanchez, 308 Conn. 64,
84, 60 A.3d 271 (2013) (‘‘assuming that it is not debatable
that [trial court improperly failed to give particular jury
instruction] . . . the omitted jury instruction did not
result in manifest injustice’’); 98 Lords Highway, LLC
v. One Hundred Lords Highway, LLC, 138 Conn. App.
776, 804, 54 A.3d 232 (2012) (‘‘assum[ing] that the [con-
duct in question] was an error in satisfaction of the
first prong of the plain error test, we would be unable
to conclude that the results of such a claimed error rose
to the level of fundamental unfairness in satisfaction
of the second prong of the test’’). The appellate courts
of this state repeatedly and consistently have held that
a trial court’s failure to provide a special accomplice
credibility instruction does not constitute plain error.
See, e.g., State v. Jamison, supra, 320 Conn. 606 (‘‘we
cannot conclude that the omission of the accomplice
credibility instruction was so harmful that a failure to
reverse the defendant’s conviction . . . would result
in a manifest injustice’’); State v. Diaz, 302 Conn. 93,
103, 25 A.3d 594 (2011) (‘‘the trial court’s failure to give,
sua sponte, a jailhouse informant instruction . . . does
not constitute plain error when the trial court has
instructed the jury on the credibility of witnesses and
the jury is aware of the witness’ motivation for testi-
fying’’); State v. Moore, 293 Conn. 781, 819, 981 A.2d
1030 (2009) (concluding that defendant ‘‘has not met
his burden of demonstrating harm under the plain error
doctrine’’ resulting from court’s failure to give accom-
plice testimony instruction), cert. denied, 560 U.S. 954,
130 S. Ct. 3386, 177 L. Ed. 2d 306 (2010); State v. Miller,
150 Conn. App. 667, 681–82, 92 A.3d 986 (concluding
that court’s failure to provide specific accomplice
instruction did not result in manifest injustice), cert.
denied, 312 Conn. 926, 95 A.3d 522 (2014); State v.
Schmidt, 92 Conn. App. 665, 673, 886 A.2d 854 (2005)
(concluding that court’s failure to provide specific
accomplice instruction did not result in manifest injus-
tice when court provided general instruction on credi-
bility that ‘‘referred the jury to matters of bias and
motivation’’ and jury was made aware at trial of witness’
‘‘motivation and interest in testifying’’), cert. denied,
277 Conn. 908, 894 A.2d 989 (2006); State v. Solman,
67 Conn. App. 235, 240–41, 786 A.2d 1184 (2001) (same),
cert. denied, 259 Conn. 917, 791 A.2d 568 (2002). Indeed,
as our Supreme Court recently noted, no criminal con-
viction in this state has been reversed ‘‘under the plain
error doctrine on the basis of a trial court’s failure
to give an accomplice credibility instruction.’’ State v.
Jamison, supra, 600; see id., 598 (rejecting claim of
plain error under manifest injustice prong despite fact
that ‘‘the trial court’s failure to give an accomplice credi-
bility instruction was an obvious and readily discern-
ible error’’).
   ‘‘[T]he fundamental purpose of an accomplice credi-
bility instruction is to impress on the jury that an accom-
plice’s testimony should be closely scrutinized’’ because
the accomplice may possess a personal motivation or
self-interest in testifying on behalf of the state. Id., 606–
607. Accordingly, our precedent instructs that ‘‘[w]hen
that concern is brought to the jury’s attention . . . and
the jury is given a general credibility instruction that it
is presumed to have followed, we see no reason to
conclude that the trial court’s failure to give an accom-
plice credibility instruction likely was so harmful that
reversal is the only way to avoid manifest injustice to
the defendant and to preserve public confidence in the
fairness of the judicial proceeding.’’ Id., 607. Such is
the case here.
   At trial, Newton testified that he currently was incar-
cerated following his guilty plea in an unrelated murder.
His total effective sentence for that crime was thirty-
eight years. Newton further acknowledged that, pursu-
ant to the terms of that plea, the state agreed to permit
him to apply for a sentence modification that would
reduce his sentence from thirty-eight years to thirty-
three years if he testified truthfully in the defendant’s
criminal proceeding. Newton testified that, if he did so,
he ‘‘would get thirty-three years to serve.’’ On the same
day that he entered that plea before the court, Newton
provided a statement to the police, in which he identi-
fied the defendant as the person who shot the victim
on June 4, 2007. Months later, Newton was sentenced
in accordance with the terms of his plea agreement.
   In his testimony at the defendant’s trial, Newton
acknowledged that the defendant was the brother of
Octavia Jackson, with whom Newton had a son. Newton
then testified that he never saw the defendant on June
4, 2007. Although he witnessed the shooting, Newton
testified the defendant was not present at that time. In
light of that testimony, the court permitted the state,
pursuant to State v. Whelan, 200 Conn. 743, 753, 513
A.2d 86, cert. denied, 479 U.S. 994, 107 S. Ct. 597, 93 L.
Ed. 2d 598 (1986),5 to introduce portions of Newton’s
statement to the police, in which Newton incriminated
the defendant. In his closing argument, the defendant’s
counsel cautioned jurors that Newton’s testimony
should be closely scrutinized because he was testifying
upon a promise of leniency from the state. As counsel
stated: ‘‘He also told you that he’s in jail for thirty-eight
years, which may very well be reduced to thirty-three
years just for testifying in this case. That’s a deal he
cut with [the prosecutor]. . . . Which story of [New-
ton’s] do you believe? This one now that he told you
based upon [the prosecutor’s] instructions to make sure
he tells the truth in court? Or is it the one he told police
so he could get out of jail earlier?’’
   The jury also was apprised of Cole’s potential motiva-
tion for testifying at the defendant’s trial. In his July
26, 2007 and May 3, 2010 statements to police, as well
as his trial testimony on November 29, 2012, Cole identi-
fied the defendant as the person who shot the victim
on the evening of June 4, 2007. During closing argument,
the defendant’s counsel noted that Cole had testified
at trial that he was incarcerated when a police detective
interviewed him regarding the victim’s murder. Counsel
then asked the jury to consider Cole’s motivation for
providing his statements to police, stating in relevant
part: ‘‘Why is he doing that? Maybe he’s just a poor
observer of things. Does he have no idea that the guy
he is trying to place at the scene of a murder some five
years ago is nearly half a foot taller than he’s claiming?
Was he even telling the truth when he said he had
known [the defendant] for two years prior to the shoot-
ing . . . . [During his testimony, Cole] volunteered
. . . that he was incarcerated, volunteered that. Why
did police seek him out? These are fair questions, all
of them, and they go right to the heart of [Cole’s] reliabil-
ity.’’ The plain import of that argument was that, as an
incarcerated individual, Cole’s cooperation with law
enforcement officials investigating the victim’s murder
might have been motivated by self-interest.
   In addition, the jury was provided with a general
instruction on credibility, which we presume it fol-
lowed. See State v. Wooten, 227 Conn. 677, 694, 631
A.2d 271 (1993) (‘‘[j]urors are presumed to follow the
instructions given by the judge’’ [internal quotation
marks omitted]). The court first advised the jury that
it was obligated to ‘‘decide which testimony to believe
and which testimony not to believe. You may believe
or disbelieve all, none, or any part of the witness’ testi-
mony.’’ The court then instructed the jury that, in mak-
ing its credibility determinations, it could consider a
number of factors, including whether the witnesses had
‘‘any interest in the outcome of this case or any bias
or prejudice concerning any party or any matter
involved in this case . . . .’’ The court also instructed
the jury on impeachment with prior inconsistent state-
ments pursuant to Whelan, with prior convictions of a
witness, and principles governing eyewitness identifi-
cation.
  In the present case, the defendant bore the burden
of establishing that he was entitled to relief under the
plain error doctrine. See State v. Myers, supra, 290
Conn. 288. He has not met that burden. The jury was
specifically instructed by the court to consider whether
the witnesses before it had ‘‘any interest in the outcome
of this case or any bias or prejudice concerning any
party or any matter involved in this case . . . .’’ The
jury also heard testimony that both Newton and Cole
were incarcerated for unrelated crimes, and that New-
ton’s guilty plea included an agreement pertaining to
his testimony in the present case. Furthermore, during
closing arguments, the defendant’s counsel encouraged
the jury to carefully scrutinize the testimony of Newton
and Cole due to their potential motivation and interest
in cooperating with the state. We therefore conclude
that the defendant has not demonstrated that the court’s
failure to provide a special accomplice credibility
instruction was of ‘‘such monumental proportion’’ that
it threatened to erode our system of justice; (internal
quotation marks omitted) State v. Bellamy, supra, 323
Conn. 437; or that it resulted in ‘‘harm so grievous that
fundamental fairness requires a new trial.’’ State v. Jam-
ison, supra, 320 Conn. 599.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     In Kitchens, our Supreme Court held that ‘‘when the trial court provides
counsel with a copy of the proposed jury instructions, allows a meaningful
opportunity for their review, solicits comments from counsel regarding
changes or modifications and counsel affirmatively accepts the instructions
proposed or given, the defendant may be deemed to have knowledge of any
potential flaws therein and to have waived implicitly the constitutional right
to challenge the instructions on direct appeal.’’ State v. Kitchens, supra,
299 Conn. 482–83.
   2
     In his October 5, 2015 petition for certification, the defendant stated
that, with respect to his first claim regarding the exercise of supervisory
authority, ‘‘[c]ertification is not sought from disposition of this issue.’’
   3
     In their respective police statements and trial testimony, Cole and New-
ton acknowledged their presence at the scene of the shooting.
   4
     See, e.g., Faretta v. California, 422 U.S. 806, 819–20, 95 S. Ct. 2525, 45
L. Ed. 2d 562 (1975) (the sixth amendment ‘‘grants to the accused personally
the right to make his defense . . . for it is he who suffers the consequences
if the defense fails’’); State v. Bonilla, 317 Conn. 758, 772, 120 A.3d 481
(2015) (‘‘[o]ur well established approach to jury instructions and defenses
respects the defendant’s right to control the conduct of his own defense’’
[internal quotation marks omitted]); State v. Peeler, 265 Conn. 460, 470, 828
A.2d 1216 (2003) (observing that ‘‘a primary purpose of the sixth amendment
is to grant a criminal defendant effective control over the conduct of his
defense’’), cert. denied, 541 U.S. 1029, 124 S. Ct. 2094, 158 L. Ed. 2d 710 (2004).
   5
     In State v. Whelan, supra, 200 Conn. 753, our Supreme Court determined
that an out-of-court statement is admissible as substantive evidence if (1)
the statement is a prior inconsistent statement, (2) it is signed by the declar-
ant, (3) the declarant has personal knowledge of the facts stated therein,
and (4) the declarant testifies at trial and is subject to cross-examination.
That rule has since been codified in § 8-5 (1) of the Connecticut Code of
Evidence, which ‘‘incorporates all of the developments and clarifications
of the Whelan rule that have occurred since Whelan was decided.’’ (Internal
quotation marks omitted.) State v. Bennett, 324 Conn. 744, 769, 155 A.3d
188 (2017). In this appeal, the defendant has not raised any claim regarding
the admission of Newton’s prior inconsistent statements.